Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US 7,239,285 B2) (Applicant’s submitted prior art).
Regarding claims 1 and 11, Cook (Figures 9E.1 to 9E.5, col 9 line 43 to col 10 line 2) teaches an antenna feed chain and method of designing an antenna feed chain comprising a rotationally symmetric feed horn 961 having a first cross-polarization performance over a solid angle of interest and a frequency band of interest; and a polarizer 962 having a second cross-polarization performance over the frequency band of interest, the polarizer coupled to the feed horn, wherein the first cross-polarization performance of the feed horn compensates for the second cross-polarization performance of the polarizer over the solid angle of interest and the frequency band of interest.
Regarding claims 2 and 12, as applied to claims 1 and 11, respectively, Cook (col 9 line 58 to col 10 line 2) teaches that the first cross-polarization performance of the feed horn 961 and the second cross-polarization performance of the polarizer 962 are such that the feed horn and the polarizer cooperate to provide an increase in cross-polarization performance when the polarizer is coupled to the feed horn.
Regarding claims 3 and 13, as applied to claims 1 and 11, respectively, Cook (col 9 line 58 to col 10 line 2) teaches that the maximum amplitude of the total cross-polarized radiation (IET2l) of the antenna feed chain, over the solid angle of interest and the frequency band of interest, is lower than a maximum amplitude of the total cross- polarized radiation (IET1|) of a non-compensated antenna feed chain, over the solid angle of interest and the frequency band of interest, (IET2I < IET1l). 
Regarding claims 4 and 14, as applied to claims 3 and 13, respectively, Cook (Figure 11C, col 11 lines 61-67) teaches that a maximal amplitude of cross- polarized radiation of the antenna feed chain within the solid angle of interest and over the frequency band of interest is smaller based on the feed horn being configured to compensate for the polarizer than the cross-polarized radiation of the antenna feed chain that does not have the feed horn configured to compensate. 
Regarding claims 5 and 15, as applied to claims 3 and 13, respectively, Cook (Figure 11C) teaches that the amplitude of cross-polarized radiation of the antenna feed chain is flatter within the solid angle of interest and over the frequency band of interest based on the feed horn being configured to compensate for the polarizer than the cross-polarized radiation of the antenna feed chain that does not have the feed horn configured to compensate.
Regarding claims 6 and 16, as applied to claims 5 and 15, respectively, Cook (Figure 11C) teaches that an amplitude of the cross-polarized radiation of the antenna feed chain being flatter comprises the amplitude of the cross-polarized radiation of the antenna feed chain having a lower standard deviation than without compensation.
Regarding claims 7 and 17, as applied to claims 1 and 11, respectively, Cook (col 5 lines 39-48) further teaches a lens (a feed radome acting as a lens) coupled to the feed horn, the lens and the feed horn configured to compensate for the polarizer.
Regarding claims 8 and 18, as applied to claims 1 and 11, respectively, Cook (col 22 lines 7 to 22) teaches that the feed horn comprises at least one of a smoothly flared horn, a discontinuous flared horn, or a combination of the smoothly flared horn and the discontinuous flared horn.
Regarding claims 9 and 19, as applied to claims 1 and 11, respectively, Cook (Figure 9B.1) further teaches a waveguide coupling the feed horn to the polarizer, the waveguide terminated at the feed horn and configured to have cross-sectional dimensions to predominantly propagate a dominant field mode.
Regarding claim 10, as applied to claim 1, Cook (Figure 3A) further teaches a reflector 302 configured to reflect signals from the feed horn.
Regarding claims 20 and 21, as applied to claims 1 and 11, respectively, Cook (col 5 lines 20-31) teaches that the polarizer comprises a septum polarizer ortho-mode transducer.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hay et al (EP 1 406 350 A2) discloses a rotationally symmetric feed horn.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845